849 F.2d 787
BANQUE WORMS, NEW YORK BRANCH, Plaintiff,v.BANQUE COMMERCIALE PRIVEE, Defendant-Appellant,andIrving Trust Company, Defendant-Appellee.
No. 1276, Docket 88-7267.
United States Court of Appeals,Second Circuit.
Argued June 21, 1988.Decided June 22, 1988.

Charles R. Donnenfeld, Washington, D.C.  (Lucinda J. Bach, Adele P. Kimmel, Schwalb, Donnenfeld, Bray & Silbert, Washington, D.C., Julian W. Friedman, Stillman, Friedman & Shaw, New York City, on the brief), for defendant-appellant.
Stephen A. Weiner, New York City (Margaret A. Jacobs, Winthrop, Stimson, Putnam & Roberts, New York City, on the brief), for defendant-appellee.
Before NEWMAN, KEARSE, and CARDAMONE, Circuit Judges.
PER CURIAM:


1
Banque Commerciale Privee appeals from a judgment of the District Court for the Southern District of New York (William C. Conner, Judge) granting summary judgment for Irving Trust Company on the latter's counterclaim against interpleading plaintiff Banque Worms.  The judgment ordered payment to Irving Trust of $3,600,000, plus interest, pursuant to a letter of credit issued in favor of Irving Trust Company by Banque Commerciale Privee and confirmed by Banque Worms.


2
For the reasons fully set forth in Judge Conner's careful and comprehensive analysis, reported at 679 F. Supp. 1173, we affirm the judgment of the District Court.